                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 LERITHEA ROLAN, and LAMOTTCA
 BROOKS, Individually, and on behalf of
 all others similarly situated,

               Plaintiffs,

                     v.                      CAUSE NO.: 1:16-CV-357-HAB-SLC

 E.I. DU PONT DE NEMOURS AND
 COMPANY,

               Defendant.

                                   OPINION AND ORDER

      The Court conducted a telephonic scheduling conference on November 4, 2019, for

the purpose of setting this matter for an evidentiary hearing on Plaintiff Leritha Rolan’s

and Lamottca Brooks’ motion to certify as a class action their negligence claim against

Defendant E.I. DuPont De Nemours and Company (DuPont). Plaintiffs allege that

DuPont breached a duty of care when it caused environmental contamination of the Class

Area, and that this contamination proximately caused their damages.

      By way of background, it is undisputed that the Environmental Protection Agency

has concluded that USS Lead, Anaconda Lead and International Refining, and DuPont

were all sources of contamination through both historic aerial deposition and direct

releases to the ground as it relates to a larger Superfund Site that encompasses the

proposed Class Area. This, alone, is not sufficient to suggest that the negligence claim

should be certified as a class. Because CERCLA is strict liability statute, liability is
imposed when a party is found to have a statutorily defined “connection” with the

facility, which makes the party responsible regardless of causation. United States v. Capital

Tax Corp., 545 F.3d 525, 530 (7th Cir. 2008) (first citing NutraSweet Co. v. X–L Eng’g Co.,

227 F.3d 776, 784 (7th Cir. 2000); then citing United States v. Hercules, 247 F.3d 706, 716 (8th

Cir. 2001)). However, neither does the fact that numerous industrial actors operated in

the area since the 1900’s automatically foreclose the certification of a class.

       Importantly, whether Plaintiffs will be able to establish that Dupont proximately

caused injury to the putative class members is not the issue before the Court when

determining whether to certify a class. The issue is how Plaintiffs propose to prove such

contamination and injury. The Court must determine whether the same evidence will

suffice for each member to make a prima facie showing or whether the issue is susceptible

to generalized, class-wide proof. The method of determining the answer, not the answer

itself, is the driving consideration under Rule 23(b). See Messner v. Northshore Univ.

Healthsystem, 669 F.3d 802, 819 (7th Cir. 2012) (noting that Rule 23(b)(3) requires common

evidence and methodology, but not common results). However, the method of

determining the how must be backed by credible evidence, which is where this case

currently falls short.

       The Court previously withheld ruling on whether to certify Plaintiffs’ negligence

claim as a class action. The Court concluded that an evidentiary hearing was necessary

to allow Plaintiffs to establish that they could present credible evidence connecting

DuPont’s actions to injuries to the class that would justify a class action on behalf of all

residents of the West Calumet Housing Authority. Plaintiffs believe that additional

                                                   2
discovery is necessary, and that the bifurcation of discovery has impacted their ability to

make the requisite showing of predominance. DuPont asserts that it will be impossible

for Plaintiffs to identify a common methodology to show that DuPont’s contamination

impacted the entire class.

       Having considered the parties’ arguments and having reviewed the record of the

case to this point, the Court will deny the amended motion for class certification, without

prejudice to refiling. This, of course, eliminates the need for an evidentiary hearing.

Additionally, the Court finds that bifurcation of discovery is no longer the most efficient

manner of proceeding.

       “[D]istrict courts have broad discretion in discovery matters.” James v. Hyatt

Regency Chi., 707 F.3d 775, 784 (7th Cir. 2013) (citing Kalis v. Colgate–Palmolive Co., 231 F.3d

1049, 1056 (7th Cir. 2000)). This discretion extends to a district court’s decision to bifurcate

discovery. Ocean Atl. Woodland Corp. v. DRH Cambridge Homes, Inc., No. 02 C 2523, 2004

WL 609326, at *2 (N.D. Ill. Mar. 23, 2004) (citing cases). Although the Federal Rules of

Civil Procedure do not explicitly allow for bifurcated discovery, the advisory committee

notes to Rule 23 recognize that bifurcation may be appropriate in the class action context.

Fed. R. Civ. P. 23(c), Advisory Committee Notes, 2003 Amendment. The notes were

provided in connection with the change to the Rule that the decision whether to certify

the action as class action should occur “[a]t an early practicable time after a person sues.”

Previously, the Rule required a decision “as soon as practicable after commencement of

an action.” Id. The note provides:



                                                   3
       Time may be needed to gather information necessary to make the
       certification decision. Although an evaluation of the probable outcome on
       the merits is not properly part of the certification decision, discovery in aid
       of the certification decision often includes information required to identify
       the nature of the issues that actually will be presented at trial. In this sense
       it is appropriate to conduct controlled discovery into the “merits,” limited
       to those aspects relevant to making the certification decision on an informed
       basis. Active judicial supervision may be required to achieve the most
       effective balance that expedites an informed certification determination
       without forcing an artificial and ultimately wasteful division between
       “certification discovery” and “merits discovery.”

Id.

       When ruling on motions to bifurcate class certification and merits discovery,

courts consider the following factors: (1) expediency, meaning whether bifurcated

discovery will aid the court in making a timely determination on the class certification

motion; (2) economy, meaning the potential impact a grant or denial of certification

would have upon the pending litigation and whether the definition of the class would

help determine the limits of discovery on the merits; and (3) severability, meaning

whether class certification and merits issues are closely enmeshed. Harris v. comScore, Inc.,

No. 11 CV 5807, 2012 WL 686709, at *3 (N.D. Ill. Mar. 2, 2012) (internal quotation marks

and citations omitted). The Manual for Complex Litigation advises that “[d]iscovery

relevant only to the merits delays the certification decision and may ultimately be

unnecessary.” Manual for Complex Litigation (Fourth), § 21.14. Where merits bifurcation

would result in significant duplication and expense, however, the Manual for Complex

Litigation suggests that discovery proceed concurrently. Id. § 11.213.

       Having reviewed the pertinent factors, the Court finds that bifurcation of

discovery, first approved nearly three years ago—in January 2017—is no longer the most

                                                  4
appropriate or efficient manner to proceed. First, bifurcated discovery will not aid the

Court in reaching a decision on the issue of class certification more expeditiously than it

otherwise would. Whatever gain in expediency bifurcation was intended to produce has

since been lost. With the litigation substantially streamlined since the original decision to

bifurcate discovery (see, e.g., July 26, 2017, Opinion & Order (dismissing Plaintiff’s

nuisance and negligence claims against Atlantic Richfield Company, dismissing nuisance

claim against DuPont); Oct. 22, 2019, Opinion & Order (granting Atlantic Richfield

Company’s Motion for Summary Judgment on CERCLA recovery claim)), combined

with the length of time this case has already been pending, the Court sees no practical

efficiency in bifurcating discovery.

       What is more, Plaintiffs have made no indication that, absent certification, they do

not intend to proceed with their individual claims. Accordingly, even if the claim is not

certified as a class action, merits-based discovery will be necessary and undertaking it

now will not be a waste of time and effort. See Manual For Complex Litigation (Fourth), §

21.14; see also McLaughlin on Class Actions (Eighth) § 3:10 (2011) (“Courts are more likely

to decline requests to stay pure merits discovery when the nature of the putative

representative’s claims suggests that it would continue to prosecute individual claims if

certification is denied.”); Armendariz v. Santa Fe Cty. Bd. of Commissioners, No. 17CV339-

WJ-LF, 2018 WL 487300, at *1 (D.N.M. Jan. 18, 2018) (“The likelihood of the continuation

of individual claims, regardless of class certification, belies whatever time and expense

may be saved in the future through the narrowing of discovery pursuant to the resolution

of class certification motions.” (quoting In re Plastics Additives Antitrust Litig., 2004 WL

                                                 5
2743591, at *4 (E.D. Pa. Nov. 29, 2004) (bracket omitted)). In fact, proceeding to merits

discovery will move the case along without duplication of efforts.1

       Additionally, the boundary between the class inquiry and the merits have proven

blurry with respect to the negligence claim against DuPont. Courts have increasingly

recognized that class determination generally involves considerations that are enmeshed

in the factual and legal issues comprising a plaintiff’s cause of action. In those cases, as

here, the court’s rigorous analysis frequently entails some overlap with the merits of the

plaintiff’s underlying claim. In those cases, “[a]rbitrary insistence on the merits/class

discovery distinction sometimes thwarts the informed judicial assessment that current

class certification practice emphasizes.” Manual For Complex Litigation (Fourth), § 21.14

       As the earlier discovery disputes in this case demonstrate, “[d]istinguishing

between class certification discovery and merits discovery [can] be a thorny issue.”

Mbazomo v. ETourandTravel, Inc., 2017 WL 2346981, at *5 (E.D. Cal. May 30, 2017). The

recent telephone conference all but confirmed that discovery in this case will likely

continue to be contentious, particularly as it concerns the distinction between class and

merits discovery. Continued bifurcation will likely cause, not avoid, additional judicial


1
  In the event the negligence claim is certified as a class action, the only additional discovery will
concern the damages for each class member, which will be the members responsibility to prove.
See, e.g., Fed. R. Civ. P. 23(c)(4) (noting that an action may be maintained as a class action as to
particular issues only); Id., Advisory Committee Notes, 1966 Amendment (citing as an example a
fraud or similar case that “may retain its ‘class’ character only through the adjudication of liability
as to the class; the members of the class may thereafter be required to come in individually and
prove the amounts of their respective claims.”). “If the issues of liability are genuinely common
issues, and the damages of individual class members can be readily determined in individual
hearings, in settlement negotiations, or by creation of subclasses, the fact that damages are not
identical across all class members should not preclude class certification.” Butler v. Sears, Roebuck
& Co., 727 F.3d 796, 801 (7th Cir. 2013).

                                                      6
resources to be wasted on determining which discovery relates to the class or to class

certification, as opposed to the named plaintiffs and the merits.

       Having found that there is nothing to gain in terms of judicial economy by

bifurcating discovery, the Court also finds that there is nothing to gain by keeping

Plaintiff’s Amended Motion for Class Certification under advisement. Plaintiffs have not

yet presented credible evidence of how they intend to connect DuPont’s actions to injuries

to the class that would justify a class action on behalf of all residents of the West Calumet

Housing Authority. Accordingly, the Court denies Plaintiffs’ Amended Motion for Class

Certification. This is in keeping with the 2003 Amendments to Rule 23(c)(1)(C), which

eliminated the provision that a class certification “may be conditional.” Rule 23, Advisory

Committee Notes, 2003 Amendment (“A court that is not satisfied that the requirements

of Rule 23 have been met should refuse certification until they have been met.”). If, upon

further discovery, Plaintiffs believe they can meet the requirements for class certification,

they can file the appropriate motion. See Rule 23(c)(1)(C) (“An order that grants or denies

class certification may be altered or amended before final judgment.”).

       Again, the Court understands Plaintiffs to be asserting that the limits on discovery

have hampered their ability to meet the predominance standard for class certification.

Until further discovery is conducted, no judicial economy is served by withholding ruling

for a showing that may never be forthcoming. Neither is there any prejudice in denying

the request for class certification and continuing with the litigation on behalf of the

individual named parties.



                                                 7
                                        CONCLUSION

      For the reasons stated above, the motion to grant class certification for the

negligence claim against DuPont [ECF No. 129] is DENIED without the need for an

evidentiary hearing. The Court refers this matter to Magistrate Judge Susan Collins to set

case related deadlines, including discovery, which is no longer bifurcated.

      SO ORDERED on November 5, 2019.

                                          s/ Holly A. Brady
                                         JUDGE HOLLY A. BRADY
                                         UNITED STATES DISTRICT COURT




                                               8
